Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the NPL document of the action 7-21-2020.
The document takes issue with the phrase first basic travel of said planetary gear and the second basic travel. Claim 1 recites “third wheel set being arranged to remain in a fixed position during a first basic travel of said planetary gear, and, under the action of said second energy source, to make a rotation in only one direction during a second basic travel of the travel of said planetary gear, and during which said arm is carried by said third wheel set and moves backwards with respect to said fixed structure”. The examiner finds this recitation clear and definite. Applicant’s specification and in particular figures 5-8 do a good job of making this feature clear.

    PNG
    media_image1.png
    520
    1002
    media_image1.png
    Greyscale


The action takes issue with the use of “said second direction” because there is no antecedent basis for the term “second direction”. The examiner agrees that the recitation is less than ideal. The term a second direction occurs in claim 2 - “a second direction opposite to said first direction with respect to said fixed structure, during the return of said third wheel set under the action of said second energy source during said second basic travel”. Applicant most likely made a simple mistake of thinking the term was introduced in claim 2 and thus could be referred back to with the modifier “said”. Claim 3, however, depends from claim 1 and not claim 2 and thus such an operation does not work. However, under USC law 35 USC 112 2nd paragraph the requirement is that the claim must be clear and definite. In the current instance it remains definite despite the lack of antecedent basis. Claims 1 establishes a first direction and second opposite direction, but does not call them first/second. Claim 3 is definite because the use of additional language makes it clear which of the two previous directions are being referred to. Claim 3 recites “said second direction under the action of said second energy source causing a backward rotation of said arm to the start of its said angular travel.” Even though the presence of “said” is not ideal the direction in question is clearly established. 
Claim 4 the action takes issue with “tending to resist the drive torque”. There is no issue under 35 USC 112. 

The European opinion 1-17-2019 lists CH 703331 as prior art. 
The clearest point of distinction between the current claims and this prior art reference is the requirement of two energy sources. 

    PNG
    media_image2.png
    1141
    818
    media_image2.png
    Greyscale

Ch709331 has a center cam 40 which is followed by a feeler 50 
Which in turn defines the position of the cage/arm

    PNG
    media_image3.png
    540
    1104
    media_image3.png
    Greyscale
At the different cam positions the entire structure 5, 7 is moved to different positions.

    PNG
    media_image4.png
    930
    833
    media_image4.png
    Greyscale


Claim 1 recites “said arm being subjected to the restoring torque of a first energy source”. There is an energy source barrel 110. The system and cam are driven in rotation as a result of stored energy and the normal driving of the watch as per the operation of a tourbillion/carousel/karussel. As shown in applicant’s figures 5-8 the first energy source 12 very clearly biases the arm. The position of the cam in the prior art reference is linked in driving fashion. As shown in figure 2 the feeler clearly follows a grooved path 
    PNG
    media_image5.png
    259
    355
    media_image5.png
    Greyscale

Thus it is not reasonable to read 110 on the quoted claim section. Furthermore, there is not a first and second energy source as claimed. If 110 were somehow read on the claimed feature, the system would in turn lack the 2nd energy source. Of note figure 7 could possibly be erroneously interpreted to depict a first and second energy source. However, paragraph 132 clearly states that P1 and P2 are derived from the same energy source 110.
The Chinese opinion references CN 104914707 which is the CN equivalent of CH 709331.

There are additional issues with regard to the claim comparison of CH 709331 and the current claim set. In example it is unclear how the foreign offices can address the phrase “third wheel set being arranged to remain in a fixed position during a first basic travel of said planetary gear, and, under the action of said second energy source, to make a rotation in only one direction during a second basic travel of the travel of said planetary gear, and during which said arm is carried by said third wheel set and moves backwards with respect to said fixed structure”. 


 In order for the cam 40 to change the angular position it must be driven. If 40 is driven then the gears connected thereto must rotate in turn. The entire train of gears from . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1-15-22
/SEAN KAYES/Primary Examiner, Art Unit 2844